 


 HR 315 ENR: Improving Access to Maternity Care Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 315 
 
AN ACT 
To amend the Public Health Service Act to distribute maternity care health professionals to health professional shortage areas identified as in need of maternity care health services. 
 
 
1.Short titleThis Act may be cited as the Improving Access to Maternity Care Act.  2.Maternity care health professional target areasSection 332 of the Public Health Service Act (42 U.S.C. 254e) is amended by adding at the end the following new subsection: 
 
(k) 
(1)The Secretary, acting through the Administrator of the Health Resources and Services Administration, shall identify, based on the data collected under paragraph (3), maternity care health professional target areas that satisfy the criteria described in paragraph (2) for purposes of, in connection with receipt of assistance under this title, assigning to such identified areas maternity care health professionals who, without application of this subsection, would otherwise be eligible for such assistance. The Secretary shall distribute maternity care health professionals within health professional shortage areas using the maternity care health professional target areas so identified.  (2)For purposes of paragraph (1), the Secretary shall establish criteria for maternity care health professional target areas that identify geographic areas within health professional shortage areas that have a shortage of maternity care health professionals.  
(3)For purposes of this subsection, the Secretary shall collect and publish in the Federal Register data comparing the availability and need of maternity care health services in health professional shortage areas and in areas within such health professional shortage areas.  (4)In carrying out paragraph (1), the Secretary shall seek input from relevant provider organizations, including medical societies, organizations representing medical facilities, and other organizations with expertise in maternity care.  
(5)For purposes of this subsection, the term full scope maternity care health services includes during labor care, birthing, prenatal care, and postpartum care.  (6)Nothing in this subsection shall be construed as— 
(A)requiring the identification of a maternity care health professional target area in an area not otherwise already designated as a health professional shortage area; or  (B)affecting the types of health professionals, without application of this subsection, otherwise eligible for assistance, including a loan repayment or scholarship, pursuant to the application of this section..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
